Appellant, being indicted for the offense of murder in the first degree, pleaded not guilty and was convicted of murder in the first degree with recommendation to mercy.
The only question presented for our determination is whether or not the evidence was sufficient to sustain the judgment.
The evidence was to some extent conflicting and it was, therefore, the duty of the jury to reconcile the conflicts, if possible, and if this could not be done then to determine who *Page 410 
was and who was not speaking the truth and to return a verdict upon the evidence which is believed to be true.
There was ample substantial evidence to support the verdict and judgment.
Judgment affirmed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur.